



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Gullett,









2011 BCCA 17




Date: 20110121

Docket: CA038125

Between:

Regina

Respondent

And

Forrest Alexander Gullett

Appellant



Corrected
Judgment: The text of the judgment was corrected at paragraph 18 where a change
was made on January 25, 2011




Before:



The Honourable Madam Justice Prowse





The Honourable Madam Justice Kirkpatrick





The Honourable Mr. Justice Chiasson




On appeal from: 
Supreme Court of British Columbia, November 18, 2009,
(
R. v. Gullett
, Vancouver Docket No. 24675)




Appellant:



Appearing on own
  behalf





Counsel for the Respondent:



E. Campbell





Place and Date of Hearing:



Vancouver, British
  Columbia

January 12, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 21, 2011









Written Reasons by:





The Honourable Mr. Justice Chiasson





Concurred in by:





The Honourable Madam Justice Prowse
The Honourable Madam Justice Kirkpatrick








Reasons for Judgment of the Honourable
Mr. Justice Chiasson:

Introduction

[1]

Mr. Gullett was convicted of criminal negligence causing bodily harm,
theft over $5,000 and leaving the scene of an accident.  The sentencing judge,
who was the trial judge, sentenced Mr. Gullett to three years in prison.  On
the criminal negligence conviction he was prohibited from driving for five
years.  Mr. Gullett has served his sentence of incarceration, but appeals the
prohibition contending it is too severe.

[2]

In his notice of appeal, Mr. Gullett sought a shorter driving
prohibition.  At the hearing of his appeal he asked for a modification
permitting him to drive to and from work or as required in his work.

[3]

Mr. Gullett appeals an aspect of his sentence. He did not apply for
leave to appeal. Leave is required (
Criminal Code,
R.S.C. 1985, c. C-46
s. 675(1)(b)).

Background

[4]

I summarize the salient fact of the convictions.  Mr. Gullett was
stealing a piece of heavy equipment, which he was towing with his truck.  As he
was leaving the area where the equipment was stored, he was confronted by the
owner, Mr. Puddifant, who punched-out the drivers window of Mr. Gulletts
truck.  Mr. Gullet attempted to escape and while doing so Mr. Puddifant was
injured.  In convicting Mr. Gullet the judge stated:

[29]
Although
I do not doubt that Mr. Gullett was frightened when Mr. Puddifant jumped out of
his truck onto the BMW and smashed Mr. Gulletts window, I conclude that is not
why Mr. Gullett drove off in the manner that he did.  Rather, I am satisfied
beyond a reasonable doubt that Mr. Gullett was in the process of, and intent upon,
making his escape without regard to Mr. Puddifants actions.  I am also
satisfied beyond a reasonable doubt that, in so doing, Mr. Gullett well knew Mr.
Puddifant was in the immediate area of his truck and was utterly indifferent to
Mr. Puddifants safety, which was seriously imperilled by the manner in which
he was making his escape.

[5]

At the sentencing hearing the Crown sought a driving prohibition of 10
years, which is the maximum provided by s. 259(2)(b) of the
Criminal Code,
R.S.C.
1985, c. C-46.  Mr. Gulletts counsel proposed leaving the prohibition to
the Provincial Superintendant of Motor Vehicles, or one year imposed by the
court and anything additional by the Superintendant.

[6]

During the course of the hearing, the Crown and defence referred to Mr. Gulletts
criminal record which was included in a Pre-sentence Report as follows:

COURT HISTORY:




1982.10.06
Coquitlam, BC



1) Driving with
  more than 80 of alcohol in blood

2) Poss of a Narcotic



1) $400,I-D 7 days jail

2) $100,I-D 7 days jail





1984.04.05
Coquitlam, BC



Poss of a Narcotic



$400, I-D 7 days jail





1986.03.25
Surrey, BC



Dangerous Operation of a motor
  vehicle



14 days jail intermittent





2003.06.10
New Westminster, BC



Fail to comply with undertaking



$200





2003.07.28
Richmond, BC



Driving while prohibited



7 days jail





2003.09.17 Port Coquitlam, BC



(1) Produce
  scheduled substance

(2) Trafficking



(1-2) 1 yr conditional sentence order
  on each chg & mandatory prohibition order





2003.10.01
Surrey, BC



(1) Theft Under
  $5,000

(2) Driving while
  prohibited

(3) Driving
  while prohibited



(1) 1 yr
  probation

(2) $300 14 days
  jail 12 month driving prohibition

(3) $300 14 days
  jail 12 month driving prohibition





2004.03.18
New Westminster, BC



Breach of conditional sentence
  orders



Orders terminated





2005.09.08
Surrey, BC



(1) Mischief
  over $5,000

(2) Possession
  of stolen property



6 mos jail & 3 mos pre-sentence custody











2005.10.06 Surrey, BC



(1) Theft over
  $5,000x2

(2) Theft over
  $5,000 x 4

(3) Mischief
  over $5,000

(4) Possession
  of stolen Property x 2



(1-4) 6 mos jail & 3 mos
  pre-sentence custody







2008.03.19
Surrey, BC



Assault



15 mos probation, 2 yr discretionary
  firearms prohibition






2008.04.18
Surrey, BC



(1)
Driving
  while prohibited

(2) Driving
  while prohibited

(3) Driving
  while prohibited

(4) Driving
  while prohibited

(5)Theft Under



(1-4) 15 days
  jail

(5) 30 days jail





2008.07.15
Vancouver, BC



(1) Breach of
  undertaking

(2) Resist/obstruct
  peace officer

(3) Possession
  of stolen property

(4) Break and
  enter

(5) Possession of stolen property



(1-3) 60 days
  jail, 1 yr probation

(4) 1 day jail, 1
  yr probation

(5) 1 yr probation






[7]

Counsels references were in the context of considering the type and
duration of substantive sentence and were not addressed directly in the context
of considering the driving prohibition.

[8]

In his submissions, relying on the record that then was available,
defence counsel emphasized a 17 year gap in offences and submitted that Mr.
Gullett did not have a record of serious driving offences.

Fresh evidence

[9]

On this appeal, the Crown seeks to introduce Mr. Gulletts actual driving
record as fresh evidence.

[10]

That record shows 82 driving infractions from 1982 to 2008, without a 17
year gap.  There is a four year gap from 1997 to 2001.  The offences include
speeding, disobeying other driving rules, impaired driving, driving without a
licence and driving while prohibited from doing so.  The infractions continued
after the commission of the offences giving rise to the present proceeding.

[11]

The principles from
Palmer v. The Queen
,
[1980] 1 S.C.R. 759 apply to an application to adduce fresh evidence on a
sentence appeal:
R. v. Levesque
, [2000] 2 S.C.R. 487, 2000 SCC 47, para.
22 and 35.  Those principles are:

(1)

The evidence should generally not be admitted if, by due diligence, it
could have been adduced at trial provided that this general principle will not
be applied as strictly in a criminal case as in civil cases: see
McMartin v.
The Queen
.

(2)

The evidence must be relevant in the sense that it bears upon a decisive
or potentially decisive issue in the trial.

(3)

The evidence must be credible in the sense that it is reasonably capable
of belief.

(4)        It must be such that if
believed it could reasonably, when taken with the other evidence adduced at
trial, be expected to have affected the result.

[12]

Of significance in this case is the first criterion.

[13]

The Crown provided affidavit evidence to explain why the correct driving
record was not provided to the sentencing judge.  Crown and defence counsel at
the sentencing hearing relied on the record in the Pre-sentence Report and did
not appreciate it was incomplete.  It was serious and appeared adequate to
address the situation.

[14]

Relying on
R. v. Parr
(1993), 36 B.C.A.C. 198, the Crown contends
it is in the interests of justice to admit the fresh evidence and notes this
Court has distinguished between the introduction of such evidence to support
the fitness of a sentence, which is the Crowns purpose in this case, and the
acceptance of such evidence where the Crown seeks to increase a sentence.  In
the latter situation, this Court is reluctant to admit the evidence:
R. v.
Good
(1995), 66 B.C.A.C. 308.

[15]

I would admit the fresh evidence for the purpose of supporting the
fitness of the driving prohibition.

Discussion

[16]

I now turn to consider the fitness of the duration of the prohibition.

[17]

Mr. Gullett asserts that the sentence is not fit because the cases
presented to the judge by Crown counsel at the sentencing hearing involved
situations where someone was killed or concerned high-speed chases, neither of
which occurred in this case.

[18]

He provided to us a number of cases from British Columbia and other
jurisdictions which involved driving prohibitions less than five years and
cases of five years that involved police chases.  The Crown also provided a
number of cases that support the five year prohibition in this case.

[19]

Mr. Gullett states that he is having considerable difficulty finding
employment and that if he were able to drive for work a job would be
available.  He presently resides in Surrey, British Columbia and is close to
public transportation.

[20]

As a matter of law an appellate court must give considerable deference
to a sentencing judge and will interfere only if the judge applied wrong
principles or the sentence is manifestly unfit:
R. v. Shropshire
,
[1995] 4 S.C.R. 227
at 249-250.

[21]

A sentencing judge is obliged to impose a sentence that is appropriate
for the specific offender in the specific circumstances of the offence.  The
cases referred to by the Crown and by Mr. Gullett illustrate this fact.  They
display a range of driving prohibitions that derive from the facts of each
case.

[22]

Mr. Gullett contends his driving prohibition is not fit because the
Crown relied on cases with more extreme circumstances than this case.  It is
apparent from the transcript that the main focus on those cases was in the
context of the type and duration of the substantive sentence, but, in any
event, the sentencing judge was well aware of the differences.  She stated:

[15]      ... I agree with Mr.
Gulletts counsel... that this case is not identical to those involving
high-speed police chases and thus somewhat different considerations are
engaged.

[23]

In addition, as noted, the Crown sought a 10 year prohibition, which is
the maximum provided by s. 259(2)(b) of the
Criminal Code
, a position to
which the sentencing judge did not accede.

[24]

While it is true that there was no high-speed chase in this case, the
judge found that Mr. Gullett was attempting to flee.  The situation did not allow
Mr. Gullett to attain significant speed.  He was acting with complete disregard
for the safety of Mr. Puddifant.

[25]

It has been said that driving is a privilege; not a right:
R. v.
Ladouceur
(1990), 56 C.C.C. (3d) 22 (S.C.C.), para. 43.  At best, it
is a permissive right that may be forfeited for non-compliance with prescribed
norms.

[26]

The record before the sentencing judge included drinking and driving and
dangerous driving, as well as numerous convictions for driving while prohibited. 
Previous prohibitions were for 12 months, which appear not to have fazed Mr. Gullett.
 The actual driving record of Mr. Gullett includes many violations for driving
without insurance or while prohibited from driving.

Conclusion

[27]

When imposing the driving prohibition, the judge stated:

[16]      ... Taking into account
his driving record and the circumstances of the offences, as well as the
potential impact of a driving prohibition on Mr. Gulletts ability to earn
income following his release from prison, I prohibit Mr. Gullett from driving
for a period of 5 years.

I see no error in this statement.  Indeed, the sentencing
judge addressed all of the relevant factors in her consideration of the driving
prohibition.

[28]

The driving record before the judge called for a significant prohibition
to signal to Mr. Gullett that he is obliged to confront and address his driving
practices.  The true driving record reinforces that need.  The circumstances of
the offence were very serious, involving theft, serious injury and disregard
for the safety of others.  The judge was alive to Mr. Gulletts concern with
the effect of a driving prohibition on his ability to earn income.

[29]

Recognizing that the maximum prohibition specified by Parliament is 10
years, taking into account Mr. Gulletts history of complete disregard for the
rules of the road, the protection of others through insurance and the need to
respect driving prohibitions and considering the context of the circumstances
of the offence, in my view, the driving prohibition of five years clearly was
in the range of available prohibitions.  I am not persuaded that it was unfit.

[30]

I would grant leave to appeal and dismiss this appeal.

The
Honourable Mr. Justice Chiasson

I agree:

The Honourable Madam Justice Prowse

I agree:

The Honourable Madam Justice Kirkpatrick


